Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the Final action for application #16/652280, Ergonomic Thermostatic Expansion Valve Bulb Clamp, filed 3/30/2020.  Claims 1, 3, 5-11, 13-16 are pending, with claims 8-11, and 13-15 withdrawn.  This Final Office Action is in response to applicant's reply dated 4/26/22. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulating material being affixed to the exterior sidewall of the arcuate member (Claim 1) and the combination of a clamp with insulating material (claim 1) and first and second portions projecting towards the opposing clamping portion (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5-7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 1 and 7:
-It is claimed in Claim 1 that an insulating material is affixed to at least one of the inner sidewall and the exterior sidewall of the arcuate member. Claim 7 further claims that the first clamping portion has a first portion projecting towards the second clamping portion and the second clamping portion has a second portion projecting towards the first clamping portion. First, the drawings do not teach any insulating material affixed to an exterior of the arcuate member so therefore that configuration is unclear since the extent of the insulating member is unclear. Secondly, the drawings depict one embodiment of the clamp having an insulating material affixed to an inner sidewall (Figure 4) and an alternate embodiment having projecting portions (Figure 3).There is no Figure that teaches a combination of these two embodiments and therefore the configuration is unclear. 


Regarding Claim 6:
-The distance between the clamping portions cannot be claimed with respect to the diameter of a TXV bulb since the bulb is not positively claimed. The clamp elements can only be defined with respect to other portions of the claimed clamp.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 10153491 (Kura).

Regarding Claim 1, as best understood, Kura teaches a clamp for securing an expansion valve bulb to a vapor header in a refrigeration system, the clamp comprising: 
an arcuate member (arcuate portion of clamp 10 in Figure 3b) having a first clamping portion (a half of 10) and a second clamping portion (other half of 10) extending therefrom; 
a terminal end of the first clamping portion having a first flange and a terminal end of the second clamping portion having a second flange (each distal end of the clip halves end in a flange and define an opening between the flanges; Figures 3b,c); and 
wherein the first clamping portion and the second clamping portion are configured to envelope the expansion valve bulb and a vapor header in a refrigeration system (see Figures 3a-c showing clamp 10 which envelopes the sensor  2 and pipe 1c);
wherein the arcuate member includes an inner sidewall and an exterior sidewall (as depicted in Figures 3b,c), wherein an insulating material (9 made of resin; para [0014]) is affixed to at least one of the inner sidewall and the exterior sidewall of the arcuate member (see Figure 3b showing resin material 9 affixed to the inner sidewall of the arcuate member of 10, via resiliency of 10; para [0014] teaching ‘clip 10 made by sheet metal working of a metal plate spring material is attached to the outer periphery of the resin-made cylindrical snap described in Fig. 2, and fastened from the outer peripheral side’).
The Examiner notes that the expansion valve bulb, vapor header, and refrigeration system are not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). However, para [0002], [0008]-[0013] do teach using the clamp to mount a temperature sensor to a pipe of a refrigeration system.
 
Regarding Claim 3, as best understood, Kura teaches the clamp of claim 1,
 wherein the first flange and the second flange are separated by a first distance in a normal state (as depicted in the figure 2b where the first distance is defined at the opening between the end of clamp 10); 
wherein the first flange and the second flange are separated by a second distance in a deformed state (spreading the flanges farther away from one another when the sensor and pipe are snapped into the clamp as in para [0012]; para [0015] teaching 10/9 is assembled and handled as one component); and 
wherein the second distance is greater than the first distance (is ends pulled apart to allow entry of the bulb, then the distance would be greater).  

Regarding Claim 5, as best understood, Kura teaches the clamp of claim 1, wherein the clamp is a semi-rigid body (clamp 10 made of sheetmetal; para [0014]).  

Regarding Claim 6, as best understood, Kura teaches the clamp of claim 1, wherein a length of the first clamping portion is substantially equal to a length of the second clamping portion (see Figures 3b,c where the clamp 10 is symmetrical); and wherein a distance between the first clamping portion the second clamping portion are substantially equal to a diameter of a TXV bulb (Figure 3a-c showing the distance between the first and second clamping portions being substantially equal to the diameter of sensor 2).  

Regarding Claim 7, as best understood, Kura teaches the clamp of claim 1, wherein the first clamping portion (right arm of 10 in Figure 3b) includes a first portion (central portion of right arm of 9 directly below numeral 9a in Figure 3b) projecting towards the second clamping portion (left arm of 10), and wherein the second clamping portion (left arm of 10) includes a second portion (central portion of left arm of 9) projecting towards the first clamping portion (as depicted in Figure 3b; para [0015] teaching that 9/10 are assembled and handled as one component).

Regarding Claim 16, as best understood, Kura teaches the clamp of claim 1, wherein the insulating material (9) extends along an inside surface of at least one of the first clamping portion and the second clamping portion (see Figure 3b where 9 extends along the inside surface of both clamping portions).
 























Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO99/67610 (Tres) in view of US 8,152,121 to Thomas et al. (hereinafter ‘Thomas’).

Regarding Claim 1, as best understood, Tres teaches a clamp (25) for securing an expansion valve bulb to a vapor header in a refrigeration system, the clamp comprising: 
an arcuate member (36; Figure 5) having a first clamping portion (right half of 25) and a second clamping portion (left half of 25) extending therefrom; 
a terminal end of the first clamping portion having a first flange (44 on right) and a terminal end of the second clamping portion having a second flange (44 on left); and 
wherein the first clamping portion and the second clamping portion are configured to envelope the expansion valve bulb and a vapor header in a refrigeration system (see Figure 4 showing clamp 25 which envelopes the sensor 24 and tube 46);
wherein the arcuate member includes an inner sidewall (52) and an exterior sidewall (where 36 is pointing in Figure 5).
The Examiner notes that the expansion valve bulb, vapor header, and refrigeration system are not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). However, Tres does teach using the clamp to mount a thermistor sensor to a heat exchanger tube.
Tres does not specifically teach wherein an insulating material is affixed to at least one of the inner sidewall and the exterior sidewall of the arcuate member.
However, Thomas, which is also drawn to a clamp for mounting a thermistor sensor to a tube of a heat exchanger, further teaches wherein an insulating material 44/46 is affixed to at least one of the inner sidewall (of 33) and the exterior sidewall of the arcuate member (see Figures 4 and 5; and col 3, ln 36-51).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use an insulating material affixed to the inner sidewall of the arcuate member of Tres, as taught by Thomas, in order to insulate the sensor from outside temperatures to assure an accurate sensor reading.
	
Regarding Claim 3, as best understood, Tres and Thomas combined teach the clamp of claim 1, and Tres further teaches
 wherein the first flange and the second flange (44,44) are separated by a first distance in a normal state (as depicted in the figure 5); 
wherein the first flange and the second flange are separated by a second distance in a deformed state (spreading the flanges farther away from one another when the sensor and tube are snapped into the clamp; Figure 4); and 
wherein the second distance (Figure 4) is greater than the first distance (Figure 5).  

Regarding Claim 5, as best understood, Tres and Thomas combined teach the clamp of claim 1, and Tres further teaches wherein the clamp is a semi-rigid body (clamp 25 made of spring steel; page 4, ln 3).  

Regarding Claim 6, as best understood, Tres and Thomas combined teach the clamp of claim 1, and Tres further teaches wherein a length of the first clamping portion is substantially equal to a length of the second clamping portion (see Figure 4 where the clamp 25 is symmetrical); and wherein a distance between the first clamping portion the second clamping portion are substantially equal to a diameter of a TXV bulb (Figure 4 showing the lower distance between the first and second clamping portions being substantially equal to the diameter of sensor 24).  

Regarding Claim 7, as best understood, Tres and Thomas combined teach the clamp of claim 1, and Thomas further teaches wherein the first clamping portion (portion of clamp above sensor 24/tube 23; Figure 5) includes a first portion (36) projecting towards the second clamping portion (portion of clamp below sensor 24/tube 23), and wherein the second clamping portion (portion of clamp below sensor 24/tube 23) includes a second portion (unlabeled portion that projects upwardly between 23/24; Figure 5) projecting towards the first clamping portion (portion of clamp above sensor 24/tube 23; Figure 5). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use projecting portions as taught by Thomas on the first and second clamping members of Tres to assist in further locating the sensor within the clamp to limit movement thereof.
	
Regarding Claim 16, as best understood, Tres and Thomas combined teach the clamp of claim 1, and Thomas further teaches wherein the insulating material (44/46) extends along an inside surface of at least one of the first clamping portion and the second clamping portion (see Figures 4 and 5 where 44 extends along the inside surface of the arcuate portion 33 (which covers the right end of the sensor 24) and extends inwardly along the first and second clamp members to cover the upper and lower ends of the sensor). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art through routine experimentation and design to determine the amount of surface area needed to be covered by insulation to assure accurate readings by the sensor depending on the environmental factors such as ambient air temperature.
	



	
	
	
	
Response to Arguments

In response to the Applicant’s argument that Kura does not describe the resin snap 9 as an “insulating material” and does not describe the resin snap as being “affixed” to the clip: 
The Examiner has fully considered the Applicant’s argument but it is not found to be persuasive. During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. The exact claim language does not need to appear in the prior art to anticipate a claim. With regards to Kura not describing the resin snap 9 as “an insulating material”, the Examiner notes that the claims do not specifically claim a particular insulating material, or the act of insulating in any way. The claim only claims “an insulating material” which would be anticipated by any material comprising insulating properties. Resin in just one of many insulating materials and therefore anticipates the claim. Kura additionally teaches “attaching” or “fastening” the clamp 10 to the resin snap 9 (para [0014]), which are synonymous with “affixing”.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2014/0184031 (Kaneshige) teaches a bracket made of resin to insulate the thermistor sensor (para [0028]).
US 3,813,893 (Gemender et al.) teaches that insulating the sensor is known in the art in order to assure for proper sensing.
US 2,539,062 (Dillman) teaches uses projection portions on the first and second clamping arms thereby making individual seats for the tubes/sensor (Figure 5).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632